IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-40803
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL LOPEZ-GAMA, also known as Fernando Lopez Gama,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-132-1
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Raul

Lopez-Gama (Lopez), also known as Fernando Lopez Gama, has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Lopez has received a copy of

counsel’s motion and brief but has filed no response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40803
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.